Citation Nr: 1611546	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  

This matter came before the Board in April 2012, at which time the Board remanded the matter for additional development, to include a VA examination.  The Board remanded the case for another VA examination in May 2014.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the May 2014 Board remand.  Specifically, an adequate examination was conducted in September 2014 and an adequate opinion was issued.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of PTSD.

2. The Veteran has diagnoses of bipolar disorder, with anxious distress, and alcohol use disorder, sustained partial remission. 

3. The Veteran's bipolar disorder is not etiologically-related to service.

4. The Veteran's alcohol use disorder is not secondary to, or a symptom of, a service-connected disability. 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In January 2007, the RO mailed the Veteran a preadjudicatory letter that outlined the evidence required to substantiate his claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, Social Security Administration (SSA) records, and the Veteran's statements.  Additionally, the Veteran was afforded VA examinations in June 2008, April 2012, and September 2014 to assist in determining the severity of the Veteran's disabilities.  The examinations were adequate because they were performed by a medical professional, were based on a review of the Veteran's record, history, and symptomatology, and included a detailed opinion and rationale.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder Analysis

The Veteran claims that his mental disorder stems from his duties as a parachute packer in the Air Force and his responsibility for the pilots' lives.  During service, a pilot introduced the Veteran to his wife and kids and thanked him for packing the parachutes correctly.  At the September 2014 VA examination, the Veteran cited this occasion as the catalyst for his anxiety.  In a March 2009 statement, the Veteran reported that he was interrogated about a mispacked parachute, and that the stress caused him to drink alcohol and have nightmares.  The Veteran contended in a July 2007 statement that, while he never caused any individual's death, he still dreams about pilots dying as a result of his parachutes.  In February 2009, his wife attested to the Veteran waking up disoriented from these dreams in the middle of the night.   The Veteran also reported in December 2014 that his service-connected ulcers are aggravated by his mental issues and that he did not seek medical treatment after separation from service because he did not know that he should seek treatment.  

The Veteran's service records are associated with the file.  In January 1980, the Veteran was diagnosed with atypical impulse control disorder and was referred for alcohol rehabilitation.  A separation examination, conducted in August 1982, shows that the Veteran's psychiatric clinical evaluation was normal.  The Veteran reported that his present health was excellent and that he had no medical history of depression, excessive worry, or nervous trouble.  The Veteran did note his stomach and indigestion troubles on the report of medical history.  

In June 1983, the Veteran was recommended for administrative discharge from the Air Force for multiple positive drug urinalysis results, although the Veteran denied using drugs.  The discharge recommendation letter also noted that the Veteran had become belligerent with a squadron officer after consuming approximately 5 beers.  In October 1983, treatment records show the Veteran was treated for a left eye injury stemming from a fight the Veteran had been involved in after drinking alcohol.  The Veteran was honorably discharged in December 1983, and his DD 214 lists the reason for separation as "misconduct drug abuse."

The Veteran's post-service VA medical records show varying mental disorder diagnoses.  In February 2005, the Veteran was treated for anxiety and reported that symptoms worsened during the breakup of his last relationship.  He was then hospitalized for depression and suicidal ideation in August 2005.  He related his depressive feelings to his inability to keep relationships, including his past four marriages, his inability to keep a job, and reoccurring nightmares of being in a war and being drafted.  The Veteran reported experiencing physical symptoms of anxiety, including pressure on his chest and head, and that these symptoms increased following September 11, 2001.  He also reported having a past alcohol problem that necessitated inpatient treatment in 1990.  

The Veteran was evaluated in September 2006 and the diagnostic impression was depressive disorder NOS vs. bereavement, r/o (rule out) bipolar affective disorder - mixed, and r/o borderline personality disorder.  In July 2008, the Veteran was being treated for depression, anxiety, and bipolar disorder, nonspecific.  In August 2009, the Veteran was assessed with PTSD disorder following a VA psychotherapy visit.  In December 2009, the Veteran was diagnosed with mood disorder, nonspecific, bipolar disorder, nonspecific, and PTSD.  In January 2011, the Veteran was diagnosed with and being treated for bipolar disorder.  

The Veteran's SSA records were also associated with the file.  During an interview in September 2005 for SSA benefits, the Veteran claimed that he had "a lot of problems with jobs" and that he "falls apart when he gets any kind of criticism."  The Veteran also reported that he has recurring dreams about being in war and shooting at people as well as dreams about being arrested for killing someone, but that VA doctors did not diagnose him with PTSD.  He also reported that he experienced stress and anxiety multiple times per week and that it was triggered by a conversation or watching the news.  The Veteran also related his mental issues to drinking and to his mother's and son's deaths.  The Veteran's claim was initially denied, but he was found to be disabled, effective June 1, 2005, following reconsideration. 

In addition to the above records, the Veteran was afforded three VA examinations to assist in determining his claim.  In June 2008, the examiner concluded that while the Veteran endorsed several symptoms of PTSD, he did not meet full DSM-IV criteria because his experiences of packing parachutes and training for a search and recovery unit did not qualify as traumatic experiences under DSM-IV guidelines.  The examiner diagnosed the Veteran with bipolar affective disorder, type II, a  history of substance abuse (currently in remission), and cluster B personality traits.  The examiner opined that the Veteran's current diagnoses were less likely than not caused by service because the Veteran's service records showed little psychiatric treatment except related to an atypical impulse control disorder and drug/alcohol abuse.  Instead, the examiner related the Veteran's disorders to his personality structure and alcohol and drug abuse.  Specifically, the examiner pointed to the Veteran's childhood history getting into trouble and fighting in school. 

The Veteran was afforded a second VA examination in April 2012.  The examiner concluded that the claimed stressors were not adequate to support a PTSD diagnosis and were not related to a fear of hostile military or terrorist activity.  Instead, the Veteran was diagnosed with bipolar I disorder and alcohol abuse.  The examiner noted that there was "significant overlap between his Bipolar I Disorder and Alcohol Abuse in terms of their effects on functioning (i.e. loss of interest, sleep disturbance, difficulties managing anger and irritability) so the separate effects of each cannot be delineated."  The examiner concluded that the Veteran's bipolar disorder was less likely than not caused by service.  The examiner pointed to bipolar disorder's high heritability rates and noted that the Veteran had two sisters who had been diagnosed with bipolar disorder.  The examiner's rationale also relied on the Veteran's pre-military history of getting into trouble.  

In compliance with the Board's May 2014 remand, the Veteran was afforded a third VA examination in September 2014.  The examiner diagnosed the Veteran with bipolar I disorder, with anxious distress, and alcohol use disorder, sustained partial remission.  The Veteran did not have PTSD because his claimed stressor did not satisfy criterion A.  Instead, the examiner reported that his symptoms are attributable to his bipolar disorder, with anxious distress.  The examiner noted that PTSD was listed as a diagnosis in the Veteran's VA medical records, but discounted the diagnosis as there was no supportive rationale or etiology listed other than the Veteran's fear that there could have been an accident with the parachutes he packed.  The examiner concluded that the Veteran's bipolar disorder was less likely than not related to his service because there was no clear nexus which would relate the onset to service.  Although the Veteran was diagnosed with atypical impulse control disorder, the examiner noted that is a disorder of conduct rather than mood.  Moreover, the examiner noted that the Veteran's claims file was silent for complaints of mental health problems or treatment until over twenty years following separation from service, and that bipolar disorder can onset at any point during a lifetime. 

In consideration of the medical and lay evidence, the Board finds that the Veteran does not have a diagnosis of PTSD.  The Board has weighed the conflicting evidence and accorded more probative value to the evidence against a PTSD diagnosis.  Specifically, the Board accords great value to the three VA examinations and the opinions expressed.  The Board finds that the opinions are thorough, based on detailed rationales, and account for the Veteran's conflicting medical history.  Moreover, the three opinions are consistent with each other and supported by part of the Veteran's medical history.  

The evidence in favor of a PTSD diagnosis includes the Veteran's own statements and some VA medical records.  The Veteran has not shown, however, that he has the medical knowledge or training to diagnose himself with PTSD.  See 38 C.F.R. § 3.304(f) ("Service connection for [PTSD] requires medical evidence diagnosing the condition . . . .").  Consequently, the Veteran's assertion that he has PTSD is not competent evidence of a PTSD diagnosis.   See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").   Furthermore, while the Board acknowledges that some of the Veteran's VA medical records show that he had a PTSD diagnosis, the Board finds the VA medical opinions more probative because they demonstrate a thorough knowledge of the Veteran's medical history and provide rationales for their conclusions, unlike the records that contain PTSD assessments.  For these reasons, the weight of the competent evidence does not support a diagnosis of PTSD. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's bipolar disorder is not related to service.  The Veteran's service records show little psychiatric treatment except for atypical impulse control disorder and drug and alcohol abuse.  The Veteran's separation examination indicated that he had no abnormal psychiatric issues and the psychiatric clinical evaluation was normal.  The Veteran reported that he was in excellent health.  The Veteran's post-service medical records do not show mental health complaints or treatment until 1990 and 2005.  Importantly, the VA examinations  and the opinions expressed relate the Veteran's disorder to his personality structure, family history of bipolar disorder, and alcohol and drug abuse, rather than service.  

The Board has considered the lay evidence, including the Veteran's statements, and acknowledges that the Veteran has consistently reported nightmares about service.  While the Veteran is competent to report symptomatology that he experiences, he has not shown that he has the medical experience or training to relate his bipolar disorder to service, which is a medically complex determination that cannot be based on lay observation alone.  See Jandreau, 492 F.3d at 1376-77.  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Accordingly, the Veteran's statements that his mental disorder is related to service are not competent evidence.  

In light of the evidence, including the Veteran's service records, post-service medical history, the Veteran's statements, and VA opinions, the Board finds that the Veteran's psychiatric disorder is not related to service.  While the Veteran has been diagnosed with alcohol use disorder, service connection is not permissible for primary alcohol abuse disabilities, even if originating in service.  See Allen v. West, 237 F.3d 1368-77 (Fed. Cir. 2001).  Because the alcohol use disorder has not been shown to be secondary to a service-connected disability, it cannot be service connected.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection for an acquired psychiatric disorder is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


